Exhibit 10.47



EXCLUSIVE LICENSE AGREEMENT


THIS LICENSE AGREEMENT (the "Agreement") is entered into by and between THE
JOHNS HOPKINS UNIVERSITY, a Maryland corporation having an address at 3400 N.
Charles Street, Baltimore, Maryland, 21218-2695 ("JHU") and PROGENICS
PHARMACEUTICALS, INC. ("LICENSEE"), a Delaware corporation having an address at
777
Old Saw Mill River Road, Tarrytown, NY 10591 and is effective on the 30th day of
July, 2015 ("EFFECTIVE DATE"), but if none stated, then on the date of the last
signature affixed.


RECITALS


A valuable invention or inventions listed and described in Exhibit A
("INVENTION") was/were developed during the course of research conducted by the
inventors listed on Exhibit A (all hereinafter, "INVENTORS").  JHU has acquired
through assignment all rights, title and interest of said INVENTORS in said
valuable INVENTION and the related PATENT RIGHTS. JHU desires that the invention
be perfected and marketed as soon as possible so that resulting products may be
available for public use and benefit.


JHU and LICENSEE understand and accept that the availability of LICENSED
PRODUCTS and LICENSED SERVICES at affordable prices to poor segments of the
world's populations is an important objective of the parties.


LICENSEE desires to obtain certain rights in such inventions as herein provided,
and to commercially develop, manufacture, use and distribute products and
processes based upon or embodying said valuable inventions.


JHU is willing to grant such a license to LICENSEE, under the terms and
conditions set forth in this AGREEMENT.


In consideration of the mutual covenants herein contained and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
agree as follows:


1.          DEFINITIONS


All references to particular Exhibits, Articles or Paragraphs shall mean the
Exhibits to, and Paragraphs and Articles of, this Agreement, unless otherwise
specified.  Any reference herein to any defined term shall include both the
singular and the plural, whether or not both forms are included in the
reference. For the purposes of this Agreement and the Exhibits hereto, the
following words and phrases shall have the following meanings:


1.1          "ASIA COUNTRY" shall mean each of China, Japan, India and Hong
Kong.


1.2     "AFFILIATED COMPANY" shall  mean   any   corporation,   company,
partnership, joint venture or other entity, which controls, is controlled by or
is under common control with LICENSEE. For purposes of this Paragraph control
shall mean the direct or indirect ownership of at least fifty percent (50%) of
the outstanding voting stock or other ownership interest therein.
1

--------------------------------------------------------------------------------





1.3     "EFFECTIVE DATE" of this License Agreement shall mean the date stated
above at the beginning of this Agreement, but if none is stated, then it shall
mean the last date that this Agreement was signed by JHU and LICENSEE.


1.4    "EXCLUSIVE LICENSE" means that, subject to specific limitations in this
Agreement, and subject to rights retained by the United States Government, if
any, JHU grants to LICENSEE all of JHU's rights under the LICENSED PATENT(S) in
the LICENSED FIELD of USE in the LICENSED TERRITORY.  Exclusive refers to PATENT
RIGHTS only. KNOW HOW, data and other materials licensed are provided on a
non-exclusive basis only.


1.5    "FIRST COMMERCIAL SALE" shall mean the first transfer by a LICENSEE,
AFFILIATED COMPANY or SUBLICENSEE of a LICENSED PRODUCT or LICENSED SERVICE for
value, but shall not include a transfer of materials for the purpose of use in a
clinical trial, where the consideration received is intended to cover the
manufacturing cost of the materials, or "compassionate use" or similar transfers
where the consideration received is intended to cover the manufacturing cost of
the materials.


1.6     "JHU REF. NUMBER" shall mean the JHU Technology Transfer Office case
number or numbers, shown on Exhibit A, to which the TECHNOLOGY licensed
hereunder pertains. It is used for JHU reference only. The TECHNOLOGY licensed
herein is described in this Agreement, and may not include all the technology
that may be a part of the JHU reference number.


1.6    "JHU INDEMNITEES" means JHU, The Johns Hopkins Hospital, The Johns
Hopkins Health System Corporation, and their affiliated entities, their present
and former trustees, officers, INVENTORS, agents, faculty, employees and
students.


1.7     "KNOW HOW" licensed herein means information, including but not limited
to data, test results, research methodology and published matter created by
INVENTORS, listed in Exhibit E, and supplied by JHU to the LICENSEE on or before
or after the EFFECTIVE DATE of this Agreement. Provided, however, that although
JHU may supply additional KNOW HOW after the EFFECTIVE DATE, JHU shall have no
obligation to do so unless specifically and clearly stated in this Agreement. In
the event that additional KNOW HOW is added, the parties shall amend Exhibit E
accordingly.


1.8          "LICENSED FIELD of USE" shall be as described on EXHIBIT A.


1.9     "LICENSED PATENT" means the JHU Patent Applications and issued Patents
listed on Exhibit A, and any foreign patent application corresponding thereto,
and any divisional, continuation, or reexamination application, and each patent
that issues or reissues from any of these patent applications and all
re-examinations or extensions thereof. "LICENSED PATENT" includes any
continuation-in-part (CIP) patent application or patent only to the extent that
the practice of the claims of such continuation-in-part would infringe claims of
the patents or patent applications in the Field and the Territory licensed
hereunder.


1.10 "LICENSED PRODUCT" shall mean any process or method, material,
compositions, precursors, drug, or other product, created or developed using
TECHNOLOGY, or for which the development, manufacture, use or sale, if done by a
third party without rights
2

--------------------------------------------------------------------------------





under the LICENSED PATENT(S), would constitute an infringement of a VALID CLAIM
of PATENT RIGHTS (infringement shall include, but is not limited to, direct,
contributory,  or inducement to infringe).


1.11 "LICENSED SERVICE" includes any service or services, including any drug
discovery or screening,   or the manufacture  of any product or the use of any
product  or composition, performed by LICENSEE, AFFILIATED COMPANIES or
SUBLICENSEES for any third party using or incorporating the TECHNOLOGY, or
which,  if done by a third party without rights under the LICENSED PATENT(S),
would constitute an infringement of a VALID CLAIM of PATENT  RIGHTS 
(infringement  shall include,  but is not limited to, direct, contributory, or
inducement to infringe).


1.12        "LICENSED TERRITORY" shall be that territory described on EXHIBIT A.


1.13        "MAJOR MARKET COUNTRY" is defined in Section 9(d) of EXHIBIT A.


1.14    "NET REVENUES" whether they be NET SALES REVENUES  OR NET SERVICE
REVENUES shall include everything of  value received by LICENSEE, AFFILIATED
COMPANIES and SUBLICENSEE(S) for the sale, license, lease or other transfer of 
LICENSED PRODUCTS, or the performance of LICENSED SERVICES.   Consideration
includes but is not limited to currency, equity, intangible rights, services and
other things of value provided or received as part of the transaction for
LICENSED PRODUCTS or LICENSED SERVICES, the fair value of which must be included
to determine NET REVENUES.  NET REVENUES shall be calculated by LICENSEE in good
faith and may be calculated using the accrual or cash method, but such
calculation must be consistent from month to month and year to year, and must be
the same method used by LICENSEE for all similar transactions, or if none, the
same method used generally by LICENSEE in reporting its business activity for
United States federal tax purposes.


NET REVENUES may exclude the following  items, but only to the extent that they
are included in gross revenue, and are separately  billed to purchaser, and paid
or remitted by LICENSEE, AFFILIATED COMPANIES or SUBLICENSEES to third parties:


(i)       import, export,  excise  and sales taxes,  custom  duties,  and
shipping charges;


(ii)             customary discounts and rebates;


(iii)        reasonable credits or refunds for claims or returns;


(iv)       costs of packing, insurance covering damage during shipping, storage
and transportation from the place of manufacture to the customer's premises or
point of installation;


(v)        any other reductions or specifically identified amounts included in
the gross selling  price permitted or required by Generally Accepted Accounting
Principles (GAAP) as in effect from time to time in the United States with
respect to the determination of net sales revenues.
3

--------------------------------------------------------------------------------





NET REVENUES, whether they be NET SALES REVENUES OR NET SERVICE REVENUES,  of
any COMBINATION  PRODUCT  (as defined  below) for the purpose of calculating
royalties due under this Agreement shall be determined  as follows:   the NET
REVENUES  of the  COMBINATION  PRODUCT  (prior  to application  of the following
adjustment) shall be multiplied by the fraction A/(A+B), where A is the net
selling price of a LICENSED PRODUCT or LICENSED SERVICE without the additional
active ingredient or components or services in the COMBTNATION PRODUCT, if sold
separately, and B is the net selling price of any other active ingredients,
components or services  in the combination if sold separately.  All net selling
prices of the elements of such end-user product or service shall be calculated
as the average net selling price of the said elements during the applicable
accounting period for which the NET SALES are being calculated.   In the event
that no separate sale of either such above-designated  LICENSED PRODUCT or
LICENSED SERVICE (containing only such LICENSED PRODUCT or LICENSED SERVICE and
no other active ingredients or components or service(s)) or any one or more of
the active ingredients included in such COMBINATION  PRODUCT are made during the
accounting period in which the sale was made, or if the net selling price for an
active ingredient cannot be determined for an accounting period, NET REVENUES
allocable to the LICENSED PRODUCT or LICENSED SERVICE shall be determined by
mutual agreement reached in good faith by the parties prior to the end of the
accounting period in question based on an equitable method of determining same
that takes into account all relevant factors (including the relative
contribution of each active ingredient, component or service in the combination,
and relative value to the end user of each such active ingredient, component or
service).  "COMBINATION PRODUCT" shall mean a LICENSED PRODUCT or LICENSED
SERVICE that includes at least one additional active ingredient or components or
key service(s) that is not covered by a LICENSED PATENT.


For the avoidance of doubt, NET REVENUES shall not include SUBLICENSING INCOME.


1.15    "NET SALES REVENUES" shall mean NET REVENUES derived from the sale of
LICENSED PRODUCTS, where a sale includes any license of use, lease, sale or
other transfer of rights to the LICENSED PRODUCT.


1.16    "NET SERVICE REVENUES" shall mean NET REVENUES derived from the sale or
performance of LICENSED SERVICES.


1.17    "PATENT   COSTS"   are  all  costs  of  prosecuting   and  maintaining  
any LICENSED  PATENT, including  reasonable attorneys'  fees or costs paid or
incurred, and expenses paid or incurred for filing, maintenance, annuities,
translation, cost of defending or protecting a patent from infringement, or
other costs directly related to the PATENT prosecution and protection.


1.18    "PATENT RIGHTS" are those rights granted to LICENSEE under LICENSED
PATENT(S).


1.19    "SUBLICENSE" shall mean an agreement  between LICENSEE and a third
party, other than an AFFILIATED COMPANY, granting such third party any present
or future rights in the TECHNOLOGY licensed hereunder.
4

--------------------------------------------------------------------------------





1.20    "SUBLICENSEE" shall mean any person or entity other than an AFFILIATED
COMPANY to which LICENSEE has granted a SUBLICENSE under this Agreement.


1.21    "SUBLICENSING INCOME" includes  everything  of  value  received  by
LICENSEE in  consideration  for any SUBLICENSE which includes rights to any
TECHNOLOGY licensed herein. It is the total amount received as adjusted pursuant
to Section
11.3 of EXHIBIT A hereto, whether or not) the SUBLICENSE includes intellectual
property in
addition to the licensed  TECHNOLOGY,  and includes the SUBLICENSE fee,
milestone payments,  stock or other forms of equity,  and the fair value  of any
services  or other compensation  received.    Payment remitted to JHU by
LICENSEE  shall be calculated  by LICENSEE in good faith.


The following may be excluded from the gross amount received for the SUBLICENSE
when calculating SUBLICENSING INCOME:


(i)       The reasonable cost of services to be performed thereafter by LICENSEE
for or on behalf of the SUBLICENSEE, if, but only if those services are
specifically described and the cost itemized and stated separately in the
SUBLICENSE.  Payments on the achievement of results shall be deemed to be
milestone payments and are included in SUBLICENSING INCOME.


(ii)      Reimbursement of the amount paid for fees incurred by LICENSEE, such
as patent costs, or fees paid to governmental agencies, which are incurred after
the date of the SUBLICENSE and are actually paid to third parties by LICENSEE.



(iii) Royalty payments to LICENSEE based on SUBLICENSEE's NET REVENUES, where
royalties are provided and will be paid to JHU on SUBLICENSEE's NET REVENUES
pursuant to this Agreement.




(iv) The amount of any Milestone payment made to JHU under this Agreement as a
result of activity of LICENSEE or SUBLICENSEE, which results in a Milestone
payment by SUBLICENSEE to LICENSEE under the SUBLICENSE.  The difference between
the Milestone payment to be paid to JHU and the milestone payment paid to
LICENSEE by SUBLICENSEE shall be considered SUBLICENSING INCOME.  For
clarification, if SUBLICENSEE makes a payment to LICENSEE as a Milestone, and
LICENSEE is obligated to make a Milestone payment to JHU under this Agreement
for that same Milestone, that Milestone payment amount paid to JHU shall be
deducted from the Milestone amount paid under the SUBLICENSE, and  the remainder
shall be the SUBLICENSING INCOME.



(v)      The  amount  received  for  technology  of  third  parties  acquired 
by LICENSEE  and  included  in the  SUBLICENSE,  if said  amount  is separately
stated in the SUBLICENSE.
5

--------------------------------------------------------------------------------





(vi)     Reimbursement from SUBLICENSEE of costs and expenses actually paid by
LICENSEE for the development of any LICENSED PRODUCT or LICENSED
SERVICE,-including any costs and expenses incurred prior to the date of the
SUBLICENSE,  provided that such reimbursements are clearly delineated in writing
in such SUBLICENSE.


If the SUBLICENSE includes the right or obligation of the SUBLICENSEE to
purchase equity in LICENSEE at a cost greater than the then current fair market
value of the equity (as determined by LICENSEE in good faith),  the difference
between the fair market value and the amount paid shall be SUBLICENSING INCOME.


1.22  "TECHNOLOGY" means the LICENSED PATENT(S), data, KNOW HOW, manufacturing 
techniques,  and  any  other  information  or  material  provided  by JHU  to
LICENSEE. TECHNOLOGY may or may not be confidential in nature.


1.23    "VALID CLAIM" means (a) a claim of an issued patent that has not expired
or been abandoned, or been revoked, held invalid or unenforceable by a patent
office, court or other governmental agency of competent jurisdiction  in a final
and non-appealable judgment (or judgment from which no appeal was taken within
the allowable time period) or (b) patent application that (i) has been filed
with a good faith belief that claims are reasonable,  (ii) has not lapsed, in
the case of a provisional patent application, (iii) and has not been cancelled,
withdrawn or abandoned without the possibility of revival; and (iv) has been
pending for less than or equal to seven (7) years from the earliest priority
date claimed for such application and for which there has been reasonably
consistent activity on the part of JHU to advance to issuance of a patent.


2.        GRANT


2.1       Grant.   Subject to the terms and conditions of this Agreement, JHU
grants LICENSEE an EXCLUSIVE LICENSE under the LICENSED PATENT(S)  and a
nonexclusive right under other TECHNOLOGY in the LICENSED  FIELD(S) of USE to
utilize the TECHNOLOGY  to  make,  have  made,  use,  import,  offer  to  sell 
and  sell  LICENSED PRODUCTS and perform LICENSED SERVICES in the LICENSED
TERRITORY. This Grant shall  apply  to  the  LICENSEE  and  any  AFFILIATED  
COMPANY,   except  that  any AFFILIATED COMPANY shall not have the right to
sublicense others without JHU approval, such approval not to be unreasonably
withheld.   If any AFFILIATED COMPANY exercises rights under this Agreement,
such AFFILIATED COMPANY shall be bound by all terms and conditions of this
Agreement, including but not limited to indemnity and insurance provisions and
royalty payments.  In addition, LICENSEE shall remain fully liable to JHU for
all acts and obligations of such AFFILIATED COMPANY such that acts of the
AFFILIATED COMPANY shall be considered acts of the LICENSEE.


2.2          Retained Rights.


2.2.1   JHU Rights.  JHU retains the right, on behalf of itself, the INVENTORS
and all other non-profit academic or research institutions to whom JHU extends
rights, to practice a LICENSED PATENT and use TECHNOLOGY solely for any
non-commercial non- profit research  or other non-commercial non-profit purpose,
including, but not limited to non-
6

--------------------------------------------------------------------------------





commercial sponsored research and collaborations solely with non-commercial 
entities. JHU shall have the right to publish any information included in the
TECHNOLOGY or a LICENSED PATENT.    In order to balance this right with 
LICENSEE's exclusive  rights under this Agreement, INVENTORS will submit any and
all proposed  disclosures  related to the TECHNOLOGY or a LICENSED PATENT in the
LICENSED FIELD OF USE to LICENSEE for its review at least thirty (30) days prior
to the scheduled disclosure of the results to any third party (including,
without limitation, to any journal for review). LICENSEE will complete its
review within thirty (30) days of receipt of the submitted documents. LICENSEE
may request that INVENTORS delete from the documents any reference to LICENSEE's
Confidential Information. If, during its thirty (30) day review period, LICENSEE
notifies JHU and/or INVENTORS that it desires to file patent applications   on
any inventions disclosed in the documents, INVENTORS will defer
publication/disclosure for up to sixty (60) additional days from the date of
submission of the document to LICENSEE.


2.2.2          Government Rights. This Agreement is subject to Title 35 Sections
200-
204 of the United States Code as implemented in 37 CFR Part 401, as may be
amended from time to time. Among other things, these provisions provide the
United States Government with certain nonexclusive rights in a LICENSED PATENT
if federal funds were used to develop the TECHNOLOGY.  They also impose the
obligation  that LICENSED  PRODUCTS  sold or produced in the United States be
"manufactured substantially in the United States". LICENSEE will ensure all
required obligations of these provisions are met.


2.3          Specific Exclusions. JHU does not:


2.3.1          commit to LICENSEE to bring suit against third parties for
infringement, except as described in Article 9; or


2.3.2          agree  to  furnish  to  LICENSEE   any  technology   or 
technological information other than the TECHNOLOGY; or


2.3.3   agree to provide LICENSEE with any know how, invention, data, results or
other assistance  in the future  unless specifically  and clearly  identified 
in this Agreement.


2.4     Global Access for Essential Medicines.    This Agreement  is subject to
the provisions of Exhibit D: GLOBAL ACCESS FOR ESSENTIAL MEDICINES.


3.        SUBLICENSING


3.1    Permitted Sublicensing.  LICENSEE may grant sublicenses in the LICENSED
FIELD of USE in the LICENSED TERRITORY.


3.2      Royalty on Sales.  LICENSEE shall  be responsible to pay to JHU
royalties due JHU on sales of LICENSED PRODUCTS or LICENSED SERVICES by a
SUBLICENSEE, to the same extent as if LICENSEE made those sales directly, and
whether or not SUBLICENSEE remits required royalty payments to LICENSEE.
7

--------------------------------------------------------------------------------





3.3      Required Sublicensing. LICENSEE will use commercially reasonable
efforts to diligently develop markets for, and develop, manufacture, and sell
LICENSED PRODUCTS and LICENSED SERVICES in each MAJOR MARKET COUNTRY and ASIA
COUNTRY, as per the terms and conditions of Section 4.2 and Exhibit A, Diligence
Milestones.   Within two (2) years of the EFFECTIVE DATE, LICENSEE shall submit
to JHU a detailed commercialization plan  for  entering  into  each  MAJOR 
MARKET  COUNTRY  AND  ASIA  COUNTRY. LICENSEE and JHU shall negotiate such
commercialization plan in good faith and such agreed commercialization plan
shall be added to this LICENSE AGREEMENT by amendment.  Within four (4) years of
the EFFECTIVE DATE, LICENSEE shall achieve dosing of the first patient outside
the United States in a Confirmatory Phase II Clinical Trial or foreign
equivalent. Should LICENSEE be unable or unwilling to commercialize a potential
LICENSED PRODUCT in a particular MAJOR MARKET COUNTRY OR ASIA COUNTRY (an
"Unmarketed Country") per such agreed ex-US commercialization plan, or
following  the fifth anniversary  of the EFFECTIVE DATE,   whichever  is later,
LICENSEE will, at JHU's  request, consider  and negotiate in good faith a
SUBLICENSE with any such potential SUBLICENSEE.    Should LICENSEE elect not to
consider and negotiate in good faith such sublicense in such Unmarketed
Country,  LICENSEE  agrees  to terminate  rights in such  Unmarketed  Country 
under this Agreement per the terms of Paragraph 11.2 (Termination by LICENSEE).



3.4 SUBLICENSE Requirements. Any SUBLICENSE:

(i)
is subject to this Agreement;
 

(ii)          will not permit a SUBLICENSEE to further sublicense;


(iii)          will, as a condition of validity, expressly include the
provisions of Articles 7, 8, 10.3 and 12.2 for the benefit of JHU;


(iv)    will, if this Agreement is terminated, require the transfer to JHU of
all obligations,  including   the  payment   of  royalties   specified   in  the
SUBLICENSE, without setoff for debts or obligations of LICENSEE to SUBLICENSEE;
and


(v)      will not be valid against JHU as to terms, conditions, obligations or
limitations that are inconsistent with this Agreement and  these sublicensing
requirements.


3.5      Notice and Copy of SUBLICENSE; Termination. LICENSEE will notify JHU
and within 30 days of execution will submit to JHU an unredacted copy of each
SUBLICENSE, the terms of which will not be considered confidential as to JHU,
but which terms JHU will treat as LICENSEE confidential information.  If JHU
terminates this Agreement, JHU=shall grant to such SUBLICENSEE  license rights
and terms equivalent to the sublicense rights and terms which LICENSEE shall
have granted to such SUBLICENSEE, provided that (i) SUBLICENSEE is not in
material breach of  its sublicense and (ii)  such sublicense terms and
conditions are consistent with the terms and conditions of this Agreement.


3.6          Sharing of SUBLICENSING INCOME. LICENSEE will share with and pay to
JHU a portion of SUBLICENSING INCOME as stated on EXHIBIT A.
8

--------------------------------------------------------------------------------





4.          DILIGENCE REPORTING AND DEVELOPMENT


4.1      Federal Funding. It is the requirement of federal law, and the
obligation of JHU and LICENSEE that inventions created with federal funding be
diligently developed into useful products and services.


4.2      Milestones.  LICENSEE will use commercially reasonable efforts to 
diligently develop  markets  for  and  develop,  manufacture,  and  sell 
LICENSED  PRODUCTS  and LICENSED SERVICES in the United States and those other
portions of the Territory where Company LICENSEE deems it commercially prudent,
subject to the terms and conditions of Section 3.3. In addition, LICENSEE will
use commercially  reasonable efforts to meet the milestones and target dates, if
any, shown in EXHIBIT A, and notify JHU in writing within 30 days after each
milestone is met.


4.3      Diligence Report.  By March 1 of each year, LICENSEE will submit a
written annual  report to JHU covering  the  preceding  calendar  year. Reports 
may be submitted electronically to  an email address provided on request by
JHU.  The report will follow the Diligence Report Guidelines stated on EXHIBIT C
and shall include information sufficient to enable JHU to satisfy reporting
requirements of the U.S. Government and for JHU to ascertain progress by
LICENSEE toward meeting this Agreement's diligence requirements. Each report
will include LICENSEE's most recent annual report filed with the United States
Securities and Exchange Commission, if applicable, and describe, where relevant:



(i) progress    by  LICENSEE,   AFFILIATED   COMPANIES   or SUBLICENSEE(S)    
toward      commercialization      of     LICENSED PRODUCTS or LICENSED
SERVICES,  including work completed, key scientific discoveries, summary of
work-in-progress, current schedule of anticipated events or milestones, market
plans (if any) for introduction of LICENSED PRODUCTS or LICENSED SERVICES, and
significant corporate transactions involving LICENSED PRODUCTS or LICENSED
SERVICES;



(ii)      (notice  of  all FDA  or other  governmental  filings  and/or 
approvals regarding any LICENSED PRODUCTS or LICENSED SERVICE made or  obtained 
   by    LICENSEE,     AFFILIATED     COMPANY     or SUBLICENSEE, the patents or
patent applications licensed under this Agreement  upon  which  such  product 
or service  is based,  and the commercial name of such product or service;


(iii)     a Certificate of Insurance or other evidence of insurance, as required
by this Agreement, or a statement of why such insurance is not currently
required;


(iv)     identification of all AFFILIATED COMPANIES and SUBLICENSEE(S) which
have exercised rights to the TECHNOLOGY, or a statement that no AFFILIATED
COMPANY or SUBLICENSEE has exercised such rights;
9

--------------------------------------------------------------------------------





(v)      description of any diligence milestones achieved, and identification of
any milestones expected to be achieved in the next year;


(vi)     description of any SUBLICENSE(s) entered during the year, with a copy
of the SUBLICENSE if not previously provided.


(vii)    Notification of any change of control or name change or other
significant change related to this Agreement or LICENSEE that would be relevant
to the TECHNOLOGY licensed hereunder.


5.          FEES, ROYALTIES AND OTHER PAYMENTS


5.1      License  Fee.   LICENSEE shall pay to JHU a noncreditable, 
nonrefundable license fee as described in EXHIBIT A, within 30 days of the
EFFECTIVE DATE, or at such time as stated on Exhibit A.


5.2      PATENT COSTS. Within 30 days of receipt of an invoice from JHU showing
unreimbursed PATENT COSTS incurred on or after the EFFECTIVE DATE, LICENSEE will
reimburse JHU the amount stated. EXHIBIT A may include unreimbursed PATENT COSTS
incurred prior to the EFFECTIVE DATE, and if so, LICENSEE will reimburse JHU the
amount stated in EXHIBIT A at such time or in such manner as stated in EXHIBIT
A.


5.3     Minimum Annual Royalty.   LICENSEE will pay JHU a yearly Minimum Annual
Royalty (MAR) as described in Exhibit A, which will be paid in advance within 30
days after the anniversary of the EFFECTIVE DATE in each calendar year and which
will apply to that calendar year. Minimum Annual Royalty payments are
nonrefundable. Milestone payments and earned royalty payments due on NET
REVENUES occurring in the year to which the MAR pertains may be offset against
the Minimum Annual Royalty paid for that year, but only for that year, without
carry forward or back.


5.4      Milestone Payments. LICENSEE will pay JHU Milestone payments as stated
on Exhibit A. Within 30 days of achieving a Milestone, LICENSEE will report the
achievement to JHU, and pay to JHU the Milestone payment required. Milestones
achieved should be included in the Annual Report, even if previously reported.


5.5          Earned Royalty.


5.5.1   LICENSEE will pay JHU earned royalties, as described on Exhibit A, which
shall be paid quarterly  unless a different  payment schedule  is specifically 
stated. LICENSEE may deduct from the earned royalty the amount of any Minimum
Annual Royalty paid for the year in which the quarter occurs, until all of the
MAR has been deducted from payments due for that year, after which any earned
royalty in excess of the MAR shall be paid to JHU.


5.5.2   Should LICENSEE  be required  to pay royalties  on any intellectual
property rights not licensed hereunder ("Other Royalties")  that would be
infringed or violated by making,  using or selling a particular  LICENSED 
PRODUCT  or LICENSED  SERVICE, LICENSEE shall be entitled to credit fifty
percent (50%)  of such  Other Royalties against the
10

--------------------------------------------------------------------------------





running royalty due to JHU, provided that the royalties due to JHU hereunder
shall not be reduced below fifty percent (50%) of those that would otherwise be
due to JHU for that LICENSED PRODUCT or LICENSED SERVICE.


5.6      Duration of Royalty Payments. Royalties shall be paid as described
herein for each  LICENSED  PRODUCT  manufactured  or produced  or  each 
LICENSED  SERVICE performed in the LICENSED TERRITORY for a minimum period, on a
country-by-country basis,  of ten (10)  years from  date  of FIRST COMMERCIAL 
SALE  of that  particular LICENSED PRODUCT or LICENSED SERVICE or the life of
the last to expire patent included within the PATENT RIGHTS, whichever is last
to occur. Products manufactured during the life of the PATENT RIGHTS shall carry
the full royalty when sold.    Royalties  on products manufactured and sold
within the minimum ten (10) year period, but for which PATENT RIGHTS are not
pending or have expired, shall be reduced by 50%.


5.7    Payment for all activities performed under this Agreement. If LICENSED
PRODUCTS are made, used, imported, or offered for sale before the date this
Agreement terminates, and those LICENSED PRODUCTS are sold after the termination
date, LICENSEE will pay JHU the full earned royalty based on the Net Sales of
those LICENSED PRODUCTS. In addition, use of the TECHNOLOGY  by LICENSEE shall
be deemed to be use which is licensed under this Agreement, regardless of where
performed, whether or not specific PATENT RIGHTS exist in the location of the
activity for which activity a royalty or other payment is due under this
Agreement.


5.8      Obligation to Pay Royalties and other payments. Payments required
herein must be paid on the dates or upon the conditions stated, notwithstanding
any claims by either LICENSEE or third party challenging the validity of the
PATENT RIGHTS.   Payments once made are not refundable even if the PATENT RIGHTS
are later determined to be invalid or not applicable to the particular product
or service.


5.9      Currency. For Revenue in currencies other than U.S. Dollars, LICENSEE
will calculate the royalty in U.S. Dollars quarterly, using the appropriate
foreign exchange rate for the currency as quoted by United States Federal
Reserve Bank, for the last business day of each calendar quarter, to apply to
payments earned by activities during that quarter. LICENSEE will make royalty
payments to JHU in U.S. Dollars.


5.10    Non-U.S. Taxes.   If non-U.S. taxes are due on royalty or other
payments, such taxes shall be deemed to be in addition to the payment, and
LICENSEE will pay all non-U.S. taxes related to royalty and any other payments
under this Agreement. These tax payments are not deductible from any payments
due to JHU. JHU will cooperate with LICENSEE to receive a refund of such taxes
to the extent available, and such refund shall be retained by LICENSEE.


5.11    No requirement of invoice.   All payments are due on the due date
without invoice or demand for payment by or from JHU.


5.12    Interest. Payments are considered due on the dates and at the times
described in this Agreement, and if not so stated, within 30 days of the date of
the event requiring the payment. Payment is made when received by JHU. Payments
not received within 30 days of the
11

--------------------------------------------------------------------------------



 
due date shall, beginning on the due date, bear interest at the rate of 6% per
annum, whether or not JHU has made a demand for such payment or interest.
Acceptance of late payments without interest will not act as a waiver of this
provision.


5.13    Payments and Obligations.  All payments and obligations which come due
shall be and remain due, and the existence of a dispute shall not suspend any
duties under this License Agreement.


5.14    Invoicing by JHU.   JHU may submit all invoices for any payments due in
electronic form via e-mail sent to the e-mail address supplied by LICENSEE from
time to time. An invoice directed to the last email address provided by
LICENSEE  to JHU shall be deemed received by LICENSEE when sent by JHU.


5.15    Method of Payment.  All payments under this Agreement  shall be made in
U.S. Dollars by either check or wire transfer.


5.16          Payment Information.
All check payments from LICENSEE to JHU shall be sent to: Attention:  Executive
Director
Johns Hopkins Technology Ventures
The Johns Hopkins University
100 N. Charles Street
5th Floor
Baltimore, MD 21201
Attn: [A28277]


or such other addresses which JHU may designate in writing from time to time.
Checks are to be made payable to the "Johns Hopkins University". Wire transfers
may be made through:


ACH Info:      [*]
 


FED WIRE:   [*]
12

--------------------------------------------------------------------------------





 


FED WIRE:                                    [*]


LICENSEE shall be responsible for any and all costs associated with wire
transfers.


6.          ROYALTY REPORTS AND ACCOUNTING


6.1    Quarterly Earned Royalty Payment and Report.  Beginning with the FIRST
COMMERCIAL SALE of a LICENSED PRODUCT or LICENSED SERVICE, LICENSEE will
thereafter submit to JHU a written report 30 days after the end of each calendar
quarter (even if there are no sales during that quarter), along with payment of
any earned royalty due. This report will be in the form of Exhibit B and will
state the number, description, and aggregate NET REVENUES of LICENSED PRODUCTS
and LICENSED SERVICES during the completed calendar quarter. Such reports must
be filed and payments made during any claim against or challenge to the scope or
validity of the PATENT RIGHTS.


6.2      No Refund.   In the event that a validity or non-infringement challenge
of a LICENSED PATENT is successful, LICENSEE will have no right to recoup any
royalties paid before or during the challenge period.


6.3      Termination or Expiration Report.  LICENSEE will pay to JHU all
applicable royalties and submit to JHU a written report within 90 days after the
license expires or terminates. LICENSEE will continue to submit earned royalty
payments and reports to JHU after the license terminates, until all LICENSED
PRODUCTS made or imported under the license have been sold, and thereafter until
the time for paying earned royalties has expired.


6.4      Accounting.       LICENSEE   will   maintain   records   showing  
manufacture, importation,  sale, and use of    LICENSED  PRODUCTS  or
performance  of LICENSED SERVICES  and the revenue received for seven (7) years
from the date of sale of that LICENSED PRODUCT or LICENSED SERVICE. Records will
include general-ledger records
13

--------------------------------------------------------------------------------





showing cash receipts and expenses, and records that include: production
records, customers, invoices, serial numbers, and related information in
sufficient detail to enable JHU to determine the royalties payable under this
Agreement.


6.5      Audit  by JHU.   LICENSEE  will allow  JHU or its designee  to examine
LICENSEE's records at reasonable  times and frequency at JHU's expense, to
verify payments made by LICENSEE under this Agreement.   If the audit reveals an
under reporting of earned royalties due JHU of 5% or more for the period being
audited, LICENSEE  will pay the additional royalties due, and reimburse JHU the
reasonable audit costs incurred.


7.        WARRANTIES, EXCLUSIONS AND NEGATION


7.1      JHU  Warranty.  JHU represents that the Inventors listed have provided
an invention disclosure to the JHU Office of Technology Transfer (JHTT), that
the Inventors have assigned such rights as they have in the Inventions to JHU,
and that JHU, as assignee of the Inventions, has filed the patent applications 
referred to in this Agreement.  To the best of JHU's knowledge, information and
belief, the LICENSED PATENT(S) accurately list the inventors of that patent
right and JHU has received no claims of a third party to rights in the Licensed
Patents other than as may be  specifically stated in this Agreement.   JHU does
not warrant against presently unknown claims of third parties that may arise
after this Agreement.


7.2      Negation   of  Warranties.    JHU  PROVIDES  LICENSEE   THE  RIGHTS
GRANTED IN THIS AGREEMENT AS IS AND WITH ALL FAULTS. JHU MAKES NO OTHER 
REPRESENTATIONS AND  EXTENDS  NO  WARRANTIES  OF ANY  KIND, EITHER EXPRESS  OR
IMPLIED. AMONG   OTHER THINGS, JHU DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY OF
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE.


7.3     No Representation of LICENSED PATENT. LICENSEE also acknowledges that
JHU does not represent or warrant:


(i)          the validity or scope of any LICENSED PATENT, or



(ii) that the exploitation of LICENSED PATENT or TECHNOLOGY will be successful,
or




(iii) that there are no third party claims or prior filed patents that would
affect ownership ofthe TECHNOLOGY or freedom to operate.



7.4      No other Promises or Warranties. Other than the obligations
specifically stated in this Agreement, JHU makes no promises, express or
implied, regarding the TECHNOLOGY. LICENSEE agrees that no representation or
statement by any JHU employee shall be deemed to be a statement or
representation by JHU, and that LICENSEE was not induced to enter this Agreement
based upon any statement or representation of JHU, or any employee of JHU. JHU
is not responsible for any publications, experiments or results reported by any
JHU employee, now or in the future, including any of the INVENTORS and it is the
sole responsibility of LICENSEE to evaluate the TECHNOLOGY and the accuracy of
any data or results.
14

--------------------------------------------------------------------------------





8.          INDEMNITY AND INSURANCE


8.1   Application.   LICENSEE shall have exclusive control over the LICENSED
PRODUCTS and LICENSED SERVICES   provided by LICENSEE, and the risks and costs
associated therewith.  Therefore, LICENSEE will protect JHU INDEMNITEES from
exposure to damages which arise from the actions of LICENSEE.


8.2  Indemnification.        LICENSEE,   AFFILIATED  COMPANY  and/or SUBLICENSEE
agree that each shall be responsible for injuries or losses to third parties
arising from or related to their own acts or omissions, or caused by or arising
from LICENSED PRODUCTS or LICENSED SERVICES, or allegedly arising as a
consequence of the exercise by LICENSEE, AFFILIATED COMPANY or SUBLICENSEE of
any rights granted in this Agreement. To that end,  LICENSEE, AFFILIATED COMPANY
and SUBLICENSEE shall protect JHU INDEMNITEES from any third-party claims
arising therefrom, including defending any action brought against JHU
INDEMNITEES, with counsel reasonably acceptable to JHU, and indemnifying JHU
INDEMNITEES as against any judgments, fees, expenses, or other costs arising
from or incidental to any such lawsuit, claim, demand or other action, whether
or not any JHU Indemnitee, is named as a party defendant in any such lawsuit and
whether or not the JHU INDEMNITEES are alleged to be negligent or otherwise
responsible for any injuries to persons or property. Exercise of the rights
granted in this Agreement, by an AFFILIATED COMPANY or an agent or a SUBLICENSEE
or a third party on behalf of or for the account of LICENSEE, shall be
considered LICENSEE's practice of said inventions for purposes of this
Paragraph.


8.3          Exclusions.


8.3.1   No indemnification will be provided for claims arising from the practice
by a JHU Indemnitee of the PATENT RIGHTS, KNOW HOW or other TECHNOLOGY or
exercise of rights retained by JHU under this Agreement.


8.3.2   No indemnification will be provided for a claim against a JHU Indemnitee
for injuries allegedly  to the extent caused   by negligent use or
administration  by a JHU Indemnitee of a LICENSED PRODUCT or LICENSED SERVICE,
but any products liability or similar claim based upon a LICENSED PRODUCT or
LICENSED SERVICE, made by or provided by LICENSEE or any AFFILIATED COMPANY or
SUBLICENSEE will otherwise be covered by this indemnification requirement.


8.4      Survival  after termination.    The obligation of LICENSEE  to defend
and indemnify as set out in this Paragraph shall survive the termination of this
Agreement, shall continue even after assignment of rights and responsibilities
to an AFFILIATED COMPANY or SUBLICENSEE, and shall not be limited by any other
limitation of liability elsewhere in this Agreement.


8.5      Rights and obligations of JHU.   JHU shall provide LICENSEE with prompt
notice of any claims covered  by LICENSEE's obligation to indemnify, and will
provide reasonable cooperation to LICENSEE in LICENSEE's investigation and
defense of such claims. JHU shall have the right to participate in such defense
with counsel of its choice and at JHU's own expense.  JHU shall have the right
to approve the settlement of any claim hereunder that
15

--------------------------------------------------------------------------------





imposes any liability or obligation on JHU, or affects the PATENT RIGHTS, other
than the payment of money damages paid by the LICENSEE.


8.6      Insurance. Prior to initial human testing or FIRST COMMERCIAL SALE of
any LICENSED PRODUCT or LICENSED SERVICE, LICENSEE will establish and maintain
Comprehensive  General Liability  Insurance,  including   Product Liability 
Insurance,  with a reputable and financially secure insurance carrier acceptable
to JHU to cover any liability of LICENSEE and JHU to  third parties related to
any LICENSED PRODUCT or LICENSED SERVICE,  or  otherwise  arising  from  the 
activities  of  LICENSEE,  any  AFFILIATED COMPANY  or SUBLICENSEE.  The
LICENSEE  or the acquired  insurance  will provide minimum limits of liability
of $5,000,000 per claim and will include all JHU INDEMNITEES as additional
insureds. LICENSEE will furnish a Certificate of Insurance or other evidence of
compliance upon reasonable request.  All insurance of LICENSEE will be primary
coverage; other insurance of JHU and JHU INDEMNITEES will be excess and
noncontributory.


9.          PATENT PROSECUTION, MAINTENANCE, & INFRINGEMENT


9.1          Prosecution & Maintenance.


9.1.1   Filing  and  Prosecution.   JHU,  at LICENSEE's expense,  shall file,
prosecute and maintain all patents and patent applications specified under
PATENT RIGHTS. Title to all such patents and patent applications shall reside in
JHU.   JHU shall have final decision authority over all patent prosecution and
maintenance matters. JHU shall (a) request its patent counsel to timely copy
LICENSEE on all official actions and written correspondence with any patent
office, including drafts of responses, (b) allow LICENSEE an opportunity to
comment and advise JHU, and (c) consider in good faith comments and advice of
LICENSEE and reasonably incorporate such comments into the filings and
responses.


9.1.2 Responsibility of LICENSEE. LICENSEE shall be responsible for exercising
its right to comment  and advise JHU with respect to patent prosecution  and
maintenance matters, including assuring timely review of patents drafted or
filed, timely filing as necessary and payment of required costs.


9.1.3   Election  not to file in certain jurisdictions.  By concurrent written
notification to JHU and its patent counsel at least thirty (30) days in advance
(or later at JHU's discretion) of any filing or response deadline, or fee due
date, LICENSEE may elect not to have a  patent application filed in  any
particular country or not to pay expenses associated with prosecuting or
maintaining any patent application or patent, provided that LICENSEE pays for
all costs incurred up to JHU's receipt of such notification.  Failure to provide
such notification will be considered by JHU to be LICENSEE's authorization to
proceed at LICENSEE's expense. Upon such notification, JHU may file, prosecute,
and/or maintain such patent applications or patent at its own expense and for
its own  benefit, and any rights or license granted hereunder held   by
LICENSEE,  AFFILIATED  COMPANIES  or SUBLICENSEE(S) relating  to the PATENT
RIGHTS which comprise the subject of such patent applications or patent and/or
apply to the particular country, shall terminate, and thereafter reside solely
in JHU.
16

--------------------------------------------------------------------------------





9.1.4   Orange Book Listings.    At least fifteen (15) business days prior to
expiration  of the time period under 21 C.F.R. 314.53  for submitting  patent
information pertaining to LICENSED PATENT with respect to a LICENSED PRODUCT or
LICENSED SERVICE, LICENSEE shall submit to JHU any such draft submission,
including any forms such as Form FDA 3542, Form FDA 3542a or any equivalent
thereof, for JHU's review and comment. LICENSEE shall consider in good faith any
comments made by JHU. In the event that the parties' respective patent counsel,
after good faith discussions, cannot agree with respect to any decision to be
made under this Paragraph then LICENSEE shall make such decision.


9.1.5  Application for Patent Term Extension.  The parties shall cooperate in
obtaining patent term extensions.  At least fifteen (15)  business days prior to
the expiration of any statutory or other regulatory time period in the Territory
for submitting an application for patent term extension pertaining to any of the
PATENT RIGHTS included in the LICENSED PATENT rights, including applications for
interim extension and SPC in the U.S. or in a foreign country in the Territory,
LICENSEE shall submit to JHU a draft application therefor for JHU's review and
comment.   LICENSEE shall consider in good faith any comments made by JHU
pursuant to this Paragraph. In the event that the parties cannot agree with
respect to any decision to be made under this Paragraph, including the patent to
apply for extension, then LICENSEE shall make such decision.


9.2          Notification of Infringement by third party.  Each party will
notify the other promptly in writing when any infringement by any third party is
uncovered or suspected.


9.3          Suit for Infringement.


9.3.1   LICENSEE shall have the first right to enforce the PATENT RIGHTS against
any infringement or alleged infringement thereof, and shall at all times keep
JHU informed as to the status thereof. This right to sue for infringement shall
not be used in an arbitrary or capricious manner. Before LICENSEE commences an
action with respect to any infringement of such patents, LICENSEE  shall give
careful consideration to the views of JHU and to potential effects on the public
interest in making its decision whether or  not to sue. Thereafter, LICENSEE
may, at its own expense and discretion, institute suit against any such
infringer or alleged infringer and control and defend such suit in a manner
consistent with the terms and provisions hereof.   JHU agrees to be named as
nominal third party plaintiff if necessary to the commencement of any such suit
and to cooperate fully with LICENSEE in connection therewith.


9.3.2   No settlement, consent judgment or other voluntary final disposition of
the suit may be concluded without the prior written consent of JHU, which
consent shall not be unreasonably withheld.  JHU shall reasonably cooperate in
any such litigation at LICENSEE's expense.


9.3.3   If LICENSEE elects not to enforce any patent within the PATENT RIGHTS,
it shall so notify JHU promptly in writing and JHU may, in its sole judgment and
at its own expense, take steps to enforce any patent and control, settle, and
defend such suit in a manner consistent with the terms and provisions hereof,
and recover, for its own account, any damages, awards or settlements resulting
therefrom.
17

--------------------------------------------------------------------------------





9.4      Patent Invalidity Suit.    LICENSEE shall have the first right (but not
the obligation) to defend at LICENSEE's expense a declaratory judgment or other
action brought by a third party naming LICENSEE or JHU as a defendant and
alleging invalidity of any of the PATENT RIGHTS in which case JHU shall
cooperate fully with LICENSEE.   If LICENSEE opts not to defend, JHU in its
discretion may elect to take over the sole defense of the action at its own
expense, in which case LICENSEE shall cooperate fully with JHU in connection
with any such action.


9.5      Recovery. LICENSEE shall pay to JHU fifteen  percent (15%) of any
monetary award, settlement or recovery, net of all reasonable attorneys' fees
and out-of-pocket costs and expenses paid to third parties by LICENSEE in
connection with each suit or settlement.  If the cost and expenses exceed the
recovery no additional amount shall be paid to JHU.


10.          HANDLING AND RESOLUTION OF DISPUTES.


10.1    Governing Law. This Agreement shall be construed, and legal relations
between the parties hereto shall be determined, in accordance with the laws of
the State of Delaware applicable to contracts executed and wholly to be
performed within the State of Delaware without giving effect to the principles
of conflicts of laws. Any disputes between the parties to this Agreement
including the applicability or validity of any PATENT RIGHTS, shall be brought
in the state or federal courts located in Wilmington, Delaware.  Both parties
agree to waive their right to a jury trial and to consent to jurisdiction in
such courts.


10.2    Resolution.  The parties shall attempt to resolve all disputes through
informal means. This may include mediation, arbitration, or any other procedures
upon which the parties agree.  Each party agrees that, prior to resorting to
litigation, it will confer with other party to determine whether other
procedures that are less expensive or less time consuming can be adopted to
resolve the dispute.


10.3   Challenges to PATENT RIGHTS, Scope and Applicability - requirements
during and after challenge of PATENT RIGHTS by LICENSEE. LICENSEE shall ensure
that the terms of this Paragraph 10.3 and its sub-paragraphs are included in any
SUBLICENSE. If LICENSEE, AFFILIATED COMPANY or SUBLICENSEE brings formal legal
action before a court or governmental authority of competent jurisdiction
against JHU challenging the validity or scope of the PATENT RIGHTS, or
applicability of the PATENT RIGHTS to a LICENSED PRODUCT or LICENSED SERVICE the
following shall apply.


10.3.1 Actions by a SUBLICENSEE shall be attributed to LICENSEE only if the
action  was taken at the direction of or written consent of LICENSEE.  In all
other cases, the provisions of this Paragraph 10.3 shall not apply to
SUBLICENSEE, notwithstanding the terms hereof.


10.3.2 If such action determines  that at least one claim of a patent challenged
by LICENSEE, AFFILIATE or SUBLICENSEE is valid and, if applicable, but for this
Agreement, infringed by a LICENSED PRODUCT or LICENSED SERVICE, the party
challenging will thereafter, except as to PATENT COSTS, pay twice the payment
amount which would otherwise be required to be paid under the original LICENSE
or SUBLICENSE.   For clarity, this shall
18

--------------------------------------------------------------------------------





apply to MAR's,  Milestones,  Sublicensing  fees, royalty rates and other
payments, except incurred PATENT COSTS which will be paid as otherwise agreed.


10.3.3 If such action determines  that at least one claim of a patent challenged
by LICENSEE, AFFILIATED COMPANY or SUBLICENSEE is valid and, if applicable, but
for this  Agreement,  infringed  by  a LICENSED  PRODUCT  or   LICENSED 
SERVICE,  the LICENSEE, AFFILIATED COMPANY or SUBLICENSEE challenging will pay
all reasonable attorneys' fees and litigation costs, including expert witness
fees and exhibit preparation costs incurred by JHU in defending the challenge.


10.3.4 During the course of such challenge, all payments otherwise required by
this Agreement shall be paid as and when due, to the same extent as if there
were no challenge to the PATENT RIGHTS, and LICENSEE, AFFILIATED COMPANY or
SUBLICENSEE will have no right to recoup any payments, including royalties,
which become due before or during the challenge.


10.3.5 LICENSEE, AFFILIATED COMPANY or SUBLICENSEE shall not pay royalties into
any escrow or other similar account, but shall make all payments to JHU as due
and when due, unless LICENSEE or SUBLICENSEE has prior to the payment becoming
due, voluntarily and completely terminated this Agreement.  Timely and complete
payment and full compliance by LICENSEE, AFFILIATED COMPANY and SUBLICENSEE with
all terms of this Agreement shall be a condition precedent to bringing and
maintaining the legal action challenging the PATENT RIGHTS.


10.3.6 No less than three months prior to bringing an action seeking to
invalidate or limit a LICENSED PATENT, LICENSEE, AFFILIATED COMPANY or
SUBLICENSEE will provide written notice of the expected challenge to JHU which
shall include a clear statement of the factual and legal basis for the
challenge, and an identification of all prior art and other matter believed to
invalidate any claim of the LICENSED PATENT or which supports the claim  that
the LICENSED  PATENT  does  not apply  to the LICENSED  PRODUCT  or LICENSED
SERVICE.


11.          TERM AND TERMINATION


11.1   Term. The term of this Agreement shall commence on the EFFECTIVE DATE and
shall continue, in each country in the LICENSED TERRITORY, until the date of
expiration of the last to expire patent included within PATENT RIGHTS in that
country or if no patents issue then for a term often (10) years from the FIRST
COMMERCIAL SALE in such country of this Agreement. Following expiration of this
Agreement, on a country-by-country basis, all non- exclusive license grants
hereunder shall be fully-paid up, sublicensable, assignable, irrevocable and
perpetual; provided that LICENSEE and any sublicensee or assignee shall remain
bound by the terms and conditions of Sections 7, 8.1-8.5, 12.2, 12.3, 12.4, 12.5
and 12.7 of this Agreement with respect to such non-exclusive licenses.


11.2    Termination by LICENSEE.   LICENSEE may terminate this Agreement in
whole or in part  by giving JHU written notice at least  90 days in  advance of
the proposed effective date of termination selected by LICENSEE. LICENSEE shall
pay all sums due under
19

--------------------------------------------------------------------------------





this Agreement, including Minimum Annual Royalties, earned royalties, Milestone
payments or PATENT COSTS which are incurred or are or become due prior to the
effective date of termination.  In addition, LICENSEE shall also be obligated to
pay any PATENT COSTS which are required to be incurred to preserve the patent
prior to the effective date of termination, and any other costs which JHU has
incurred or will incur prior to the termination date which under this Agreement
are required to be reimbursed by LICENSEE.  Termination is not effective and
payments shall continue to accrue and become due until all amounts due to JHU
shall have been paid.



11.3 Termination by JHU. JHU may terminate this Agreement if LICENSEE:

(i)          is delinquent on any report, payment or other obligation;
(ii)    is not using commercially reasonable efforts to diligently develop and
commercialize LICENSED PRODUCT in accordance with Paragraph 4.2;


(iii)          misses a milestone that has a required date for completion
described in
Exhibit A;


(iv)     is in material breach of any provision of this Agreement or of any
related agreement including a related sponsored research agreement;


(v)          provides any false report; or
(vi)          voluntarily or involuntarily enters bankruptcy or receivership
proceedings. Termination under this Paragraph will take effect 30 days  after
written notice by JHU unless
LICENSEE cures the default within that 30-day period. If LICENSEE has had no
prior defaults, and LICENSEE is diligently and in good faith attempting to cure
the default, LICENSEE may request, and JHU shall grant an additional 60 days to
cure the default.


11.4    Failure to meet a required diligence milestone. If this Agreement
provides for diligence milestones which must be accomplished by specified dates
or within specified periods of time, LICENSEE may cure any default for failure
to meet a required diligence milestone in accordance with this subsection.


(i)       LICENSEE must be using commercially reasonable efforts to diligently
pursue the milestone;


(ii)      LICENSEE can cure such default, by paying $1 0,000 within the 30-day
cure period, which will automatically extend the milestone date (and the full
amount of the original  milestone  payment)  and any subsequent milestones
relying  upon the meeting of the missed milestone for an additional six (6)
months.


(iii)          Such a cure may be made no more than twice as to any one
milestone.


12.     MISCELLANEOUS PROVISIONS.
20

--------------------------------------------------------------------------------





12.1    PATENT MARKING.  LICENSEE agrees that all LICENSED PRODUCT(S) sold by
LICENSEE, AFFILIATED COMPANIES and SUBLICENSEE(S) of LICENSEE will be marked
with the number of the applicable patent(s) licensed hereunder in accordance
with each country's patent laws.


12.2    Use of Name. LICENSEE, AFFILIATED COMPANIES and SUBLICENSEE(S) shall not
use the name of The Johns Hopkins University or The Johns Hopkins Health System
or any of its constituent parts, such as the Johns Hopkins Hospital, Johns
Hopkins Medicine or any contraction thereof or the name of Inventors in any
advertising, promotional literature, Web sites, electronic media applications,
sales literature, fundraising documents, or press releases and other print  or
electronic communications without prior written consent from an authorized
representative of JHU. LICENSEE, AFFILIATED COMPANIES and SUBLICENSEE(S) shall
allow at least seven (7) business days' notice of any proposed public disclosure
for JHU's review and comment or to provide written consent. Such request shall
be made through JHTT.


12.3    No Partnership. Nothing in this Agreement shall be construed to create
any agency, employment, partnership, joint venture or similar relationship
between the parties other than that of a licensor/licensee.  Neither party shall
have any right or authority whatsoever to incur any liability or obligation
(express or implied) or otherwise act in any manner in the name or on the behalf
of the other, or to make any promise, warranty or representation binding on the
other.


12.4    Notice of Claim.   Each party shall give the other or its representative
immediate notice of any suit or action filed, or prompt notice of any claim
made, against them arising out of the performance of this Agreement or arising
out of the practice of the inventions licensed hereunder.


12.5          ASSIGNMENT.


12.5.1 Permitted Assignment by LICENSEE. Subject to this Paragraph 12.5,
LICENSEE may assign this Agreement as part of a sale, merger or other transfer
with respect to the line of business of LICENSEE to which this Agreement
relates, regardless of whether such a sale occurs through an asset sale, stock
sale, merger or other combination if the sale or merger is of LICENSEE's entire
business related to the PATENT RIGHTS.  Any other attempt to assign this
Agreement by LICENSEE is null and void in the absence of JHU's written
permission.


12.5.2 Conditions of Assignment.   Prior to any assignment,  the following
conditions must be met:



(i) LICENSEE must give JHU 30 days prior written notice of the assignment,
including the new assignee's contact information; and



(ii)          the new assignee must agree in writing to JHU to be bound by this
Agreement.


12.5.3 Assignment Payment to JHU.  Where the assignment is the result of
complete sale or merger of LICENSEE, then LICENSEE (or its assignee) shall pay
to JHU an assignment fee described in Exhibit A. For the avoidance of doubt, all
assignees of LICENSEE
21

--------------------------------------------------------------------------------





shall be subject to the terms and conditions of this Agreement (including with
respect to royalty and milestone payments) as if the assignee was "LICENSEE"
hereunder.


12.5.4 After the Assignment. Upon a permitted complete assignment of this
Agreement, LICENSEE will be released from further obligations under this
Agreement, except for those sections that survive termination, and the term
"LICENSEE" in this Agreement will thereafter mean the assignee.


12.6    Notice.      Except  for  those  communications   which  specifically 
under  this Agreement may be sent via e-mail or other electronic communication
(such as notification of PATENT COSTS incurred and due, and other routine
communications), all notices, requests or communications required or permitted
to be given by either party hereunder shall be given by registered mail or
certified mail, return receipt requested, or sent by overnight courier, such as
Federal Express, to the other party at its respective address set forth below or
to such other address as one party shall give notice of to the other from time
to time hereunder. Notices shall be deemed effective when received.


If to LICENSEE:                                                    Progenics
Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, NY 10591
Attn: President


If to JHU:                                                         Executive
Director
Johns Hopkins Technology Ventures
100 N. Charles Street, 5th Floor
Baltimore, MD 21201






Communications requiring a prompt response should also be  sent via email to
Neil Veloso, [*] and to Steve Kousouris, [*].


12.7   Compliance with  All Laws.     In all activities  undertaken  pursuant to
this Agreement, both JHU and LICENSEE covenant and agree that each will in all
material respects comply with such Federal, state and local laws and statutes,
as may be in effect at the time of performance and all valid rules, regulations
and orders thereof regulating such activities.


12.8   Successors and Assigns.  Other than as specifically stated herein,
neither this Agreement nor any of the rights or obligations created herein,
except for the right to receive any remuneration hereunder, may be assigned by
either party, in whole or in part, without the prior written consent of the
other party.  This Agreement shall bind and inure to the benefit of the
successors and permitted assigns of the parties hereto.


12.9   No Waivers; Severability.  No waiver of any breach of this Agreement
shall constitute a waiver of any other breach of the same or other provision of
this Agreement, and no waiver shall be effective unless made in writing and
signed by the party waiving. Any provision hereof prohibited by or unenforceable
under any applicable law of any jurisdiction shall as to such jurisdiction  be
deemed  ineffective  and deleted herefrom without affecting any other
22

--------------------------------------------------------------------------------





provision of this Agreement. It is the desire of the parties hereto that this
Agreement be enforced to the maximum extent permitted by law, and should any
provision contained herein be held by any  governmental   agency  or  court  of 
competent  jurisdiction  to  be  void,  illegal  and unenforceable, the parties
shall negotiate in good faith for a substitute term or provision which carries
out the original intent of the parties.


12.10  Entire Agreement; Amendment. LICENSEE and JHU acknowledge that they have
read this entire Agreement and that this Agreement,  including the attached
Exhibits, constitutes the entire understanding and contract between the parties
hereto and supersedes any and all prior or contemporaneous oral or written
communications with respect to the subject matter hereof, all of which
communications are merged herein.  It is expressly understood and agreed that:
(i) there being no expectations to the contrary between the parties hereto, no
usage of trade, verbal agreement or another regular practice or method dealing
within any industry or between the parties hereto shall be used to modify,
interpret, supplement or alter in any manner the express terms of this
Agreement; and (ii) this Agreement shall not be modified, amended or in any way
altered except by an instrument in writing signed by both of the parties hereto.


12.11  Binding Agreement. Exchange of this Agreement in draft or final form
between the parties shall not be considered a binding offer, and this Agreement
shall not be deemed final or binding on either party until the final Agreement
has been signed by both parties.


12.12  Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party hereto,
shall impair any such right, power or remedy  to such party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or in any similar breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.   Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.  All
remedies either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.


12.13  Survival. All representations, warranties, covenants and agreements made
herein and which by their express terms or by implication are to be performed or
continue to apply after the execution  and/or termination  hereof, or are
prospective  in nature, shall survive such execution and/or termination, as the
case may be. In addition, the following shall explicitly and specifically
survive any termination or expiration:


(i)       LICENSEE's obligation to make payments to JHU, accrued or accruable
during  the term of this Agreement, including earned royalties, sublicensing  
payments,   reimbursement   of  PATENT   COSTS,   late payments and interest;


(ii)      any claim of LICENSEE or JHU, accrued or to accrue, because of any
breach or default by the other party; and


(iii)          the provisions of Articles 7 and 8.
23

--------------------------------------------------------------------------------



12.14 No Third Party Beneficiaries.  Nothing in this Agreement shall be
construed as giving any person, firm, corporation or other entity, other than
the parties hereto and their successors and permitted assigns, any right, remedy
or claim under or in respect of this Agreement or any provision hereof.


12.15 Headings.  Article and Paragraph headings are for convenient reference and
not a part of this Agreement. All Exhibits are incorporated herein by this
reference.


12.16 Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which when taken together shall be
deemed but one instrument.


IN WITNESS WHEREOF, this Agreement shall take effect as of the  EFFECTIVE DATE
when it has been executed below by the duly authorized representatives of the
parties.


THE JOHNS HOPKINS UNIVERSITY PROGENICS PHARMACEUTICALS, INC.
                                


/s/ Neil Veloso     
 /s/ Mark Baker
Neil Veloso       
Mark Baker
 Executive Director
Chief Executive Officer
Johns Hopkins Technology Transfer  
Progenics Pharmaceuticals
7/29/15  
7/27/15  
(Date)
(Date)



This Agreement Includes the following and all terms stated therein:
Exhibit A: License Deal Sheet.
Exhibit B: Quarterly Sales & Royalty Report Form.
Exhibit C: Diligence and Annual Report Guidelines.
Exhibit D: Global Access for Essential Medicines.
Exhibit E: KNOW-HOW




24

--------------------------------------------------------------------------------







EXHIBIT A
LICENSE DEAL SHEET
PATENTS, FEES, ROYALTIES,
SUBLICENSING PAYMENTS
AND OTHER TERMS SPECIFIC TO THE LICENSE
 
 





1. Patents and Inventors: The patents and patent applications listed below and
claiming priority from and including US Provisional Applications [*] and [*],
and PCT application [*], entitled "PSMA-binding agents and uses thereof;"



 
JHUREF
 
Patent/application serial no.
 
Country
 
Inventor
 
 
 
 
 
 
 
 
C10446
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 






2. Unreimbursed Patent Costs: As of July 17, 2015, unreimbursed PATENT COSTS
incurred prior to the EFFECTIVE DATE ("Past Patent Expenses") are approximately
$135,572. Company will reimburse JHU for such Past Patent Expenses in twelve
(12) equal quarterly installments. With respect to PATENT COSTS incurred on or
after the EFFECTIVE DATE, Company shall reimburse JHU within thirty (30) days of
receipt of an invoice from JHU.



3.                      Licensed Field of Use: Use of DCFPyL for PET imaging
applications.



4. Right of First Negotiation for Additional Fields of Use: In the event that
JHU desires to grant a license of all or any part of the PATENT RIGHTS to a
third party for any field of use outside the LICENSED FIELD of USE, JHU shall
first offer such license for such

25

--------------------------------------------------------------------------------





field of use to LICENSEE. LICENSEE shall have ninety (90) days to determine
whether to accept and acquire such license whereupon LICENSEE shall notify JHU
of its determination. In the event that LICENSEE elects not to acquire the
license, JHU shall be free to grant the license to a third party. In the event
that LICENSEE elects to acquire such license, the parties agree to negotiate in
good faith the terms of such license which terms shall not differ materially
from those contained herein. In the event that the parties do not enter into a
written agreement for such license within ninety (90) days, JHU shall be free to
grant the license to a third party.
 

5. License Fee: The license fee due under Paragraph 5.1 is one hundred fifty
thousand dollars ($150,000).




6. LICENSED TERRITORY: Worldwide, excluding the countries of Australia and New
Zealand.




7. Minimum Annual Royalties. The minimum annual royalties pursuant to the
Agreement are:





Anniversary of the EFFECTIVE DATE
Amount
1
US$ nil
2
US$ nil
3
US$ nil
4
US$ 10,000
5
US$ 20,000
6
US$ 30,000
7+
US$ 50,000





8.                     Royalties. The earned royalty rate payable under
Paragraph 5.5 is 3%.



9. Milestone payments. Upon the completion of diligence milestones by LICENSEE,
an AFFILIATED  COMPANY  or SUBLICENSEE  per Paragraph 5.4, LICENSEE shall remit
payment to JHU as indicated below.  In the event that a Phase I and/or Phase II
clinical trial is conducted at JHU, LICENSEE is excused from making the accrued
related milestone payment to JHU until the milestone for the Phase III clinical
trial is met. Under such circumstance, LICENSEE agrees that it will pay the
accrued Phase I and Phase II milestone payments when it submits Phase III
milestone payment to JHU. Milestones  shall   by payable  only once, 
regardless  of the number  of  LICENSED PRODUCTS or LICENSED SERVICES advanced
through development.




a. Seventy  Five  Thousand  Dollars  ($75,000)  upon the first Successful
Completion of a Phase II Clinical Trial with the US FDA (or foreign equivalent)
at a site other than JHU;




b. One Hundred Seventy Five Thousand Dollars ($175,000) upon Successful
Completion of a Phase III Clinical Trial with the US FDA (or foreign
equivalent), plus the milestone in (a) if not already paid due to the trial
being conducted at JHU.

26

--------------------------------------------------------------------------------

c. One million dollars ($1,000,000) upon FIRST COMMERCIAL SALE of a Licensed
Product or Licensed Service in the United States after all regulatory approvals
required for marketing to the general public in the United States have been
obtained.




d. One million dollars ($1,000,000) upon FIRST COMMERCIAL SALE of a Licensed
Product or Licensed Service in France, Germany, Italy, Spain or the United
Kingdom (each a "Major Market Country") after all regulatory approvals required
for marketing to the general public in such country have been obtained.



For the purposes of this Section, "Successful Completion" shall mean achievement
of the primary endpoint(s) for such trial with the intent that LICENSEE may then
proceed to the next phase of clinical trial or subsequent step in the regulatory
approval process, as appropriate.



10. Diligence Milestones: Per Section 4.2 of the Agreement, LICENSEE will use
commercially reasonable efforts to meet the milestones and target dates below
and notify JHU in writing within 30 days after each milestone is met.




a. LICENSEE shall submit to JHU a detailed research and development plan for
18F-DCFPyL (3-{1-Carboxy-5-[(6-[18F] fluoro-pyridine-3-carbonyl)-
amino]-pentyl}-ureido)-pentanedioic acid referred to as [18F]DCFPyL), including
an  anticipated time line for  reaching key development milestones prior to the
EFFECTIVE DATE of this Agreement.




b. LICENSEE shall submit to JHU a detailed commercialization plan for entering
into the Major Market Countries and the Asia Countries within two (2) years of
the EFFECTIVE DATE.




c. Dosing of the first patient in a Confirmatory Phase II Clinical Trial within
two (2) years of the EFFECTIVE DATE, where "Confirmatory Phase II Clinical
Trial" means at least 35 patients intending to serve as support for a subsequent
Phase III study.



d.               Establishment of the commercial manufacturing process for
18F-DCFPyL
within three (3) years of the EFFECTIVE DATE.



e. Dosing of the first patient outside of the United States in a Confirmatory
Phase II Clinical Trial or foreign equivalent within four (4) years of the
EFFECTIVE DATE.




f. Dosing of the first patient in a Phase III Clinical Trial within four and one
half (4 1/2) years of the EFFECTIVE DATE.



11.                Sharing of SUBLICENSING INCOME.
27

--------------------------------------------------------------------------------






11.1 If the SUBLICENSE is granted on or before the two (2) year anniversary of
this Agreement, and if at that time, LICENSEE has invested less than $4,000,000
in developing LICENSED PRODUCTS or LICENSED SERVICES which are the subject of
the SUBLICENSE, LICENSEE shall pay to JHU 35% of all SUBLICENSING INCOME.




11.2 If the SUBLICENSE is granted more than two (2) years after the date of this
Agreement or after LICENSEE has invested $4,000,000, LICENSEE shall pay to JHU
20% of all SUBLICENSING INCOME.




11.3 Multiple technologies included in SUBLICENSE. Where multiple technologies
or licenses in addition to the licensed TECHNOLOGY are included on one
SUBLICENSE, where the amount attributed to each is not specifically stated in
the SUBLICENSE, the amount attributable to each shall be deemed to apply equally
to each technology or license that is included in the SUBLICENSE. Where
reasonable to do so, LICENSEE may request another application of the
SUBLICENSING INCOME, by providing a written request and analysis to JHTT of the
basis for LICENSEE's request, but in no circumstance shall less than 10% of the
SUBLICENSING INCOME be applied to the TECHNOLOGY licensed by this Agreement.




12. Assignment Payment to JHU (See Paragraph 12.5.3). Where the assignment is
the result of complete sale or merger of LICENSEE, then LICENSEE (or its
assignee) shall pay to JHU an assignment fee of ten thousand dollars ($1 0,000
USD). For the avoidance of doubt, all assignees of LICENSEE shall be subject to
the terms and conditions of this Agreement (including with respect to royalty
and milestone payments) as if the assignee was "LICENSEE" hereunder.

28

--------------------------------------------------------------------------------

EXHIBIT B
QUARTERLY SALES & ROYALTY REPORT
FOR LICENSE AGREEMENT BETWEEN
PROGENICS PHARMACEUTICALS, INC.
AND
THE JOHNS HOPKINS UNIVERSITY
DATED                                                        






JHU Reference Number(s)
 
,
     



PERIOD: From
 
To
     



TOTAL ROYALTIES DUE FOR THIS PERIOD $
         







PRODUCT
ID
PRODUCT
NAME
*JHU
REF. NO.
1st
COMMERCIAL SALE DATE
TOTAL NET
REVENUES (SALES/ SERVICES)
ROYALTY
RATE
AMOUNT DUE
                                                                               
   



 


*Please provide the JHU Reference Number or Patent Reference (C10446)


This report format is to be used to report quarterly royalty statements to JHU. 
It should be placed on LICENSEE letterhead and accompany any royalty payments
due for  the reporting period.  After the first sale on which royalties accrue,
this report shall be submitted even if no sales are reported.
29

--------------------------------------------------------------------------------

EXHIBIT C
DILIGENCE AND ANNUAL
REPORT GUIDELINES


FOR LICENSE AGREEMENT BETWEEN
PROGENICS PHARMACEUTICALS, INC.
AND
THE JOHNS HOPKINS UNIVERSITY
DATED                    



JHU Reference Number(s)
 
,
     



PERIOD: From
 
To
     









COPY OF LICENSEE's MOST RECENT ANNUAL REPORT FILED WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION, IS APPLICABLE, IS ATTACHED.


A. Progress by LICENSEE, AFFILIATED COMPANIES or SUBLICENSEE(S) toward
commercialization of LICENSED PRODUCTS or LICENSED SERVICES, including work
completed, key scientific discoveries, summary of work-in-progress, current
schedule of anticipated events or milestones, market plans (if any) for
introductio of LICENSED PRODUCTS or LICENSED SERVICES, and significant corporate
transactions involving LICENSED PRODUCTS or LICENSED SERVICES:


B.  Notice of all FDA or other governmental filings and/or approvals regarding
any LICENSED PRODUCT or LICENSED SERVICE made or obtained by LICENSEE,
AFFILIATED COMPANY or SUBLICENSEE, the patents or patent applications licensed
under this Agreement upon which such product or service is based, and the
commercial name of such product or service:


C.   A Certificate of Insurance or other evidence of insurance


                  is required and is attached.
                  is not required.
Reason:                                                                                                                               


D.   AFFILIATED COMPANIES and SUBLICENSEES which  have exercised rights to the
TECHNOLOGY:


                  NONE
                  List attached with description of rights exercised.
E.       Diligence and other milestones achieved:
30

--------------------------------------------------------------------------------





F.    Diligence and other milestones expected to be achieved this year:


G.   SUBLICENSE(s) entered during the year:


                          NONE


Identification of SUBLICENSEE's (copy of the SUBLICENSE attached, if not
previously provided):


H.   Change of control or name change or other significant change related to
this Agreement or LICENSEE that would be relevant to the TECHNOLOGY licensed
hereunder:





 
NONE
Details:
 







I.
If equity/member units received under this license, current capitalization table
is required and is attached.

31

--------------------------------------------------------------------------------





EXHIBIT D
GLOBAL ACCESS FOR ESSENTIAL MEDICINES


The following terms, conditions, rights and duties shall be deemed to be a part
of the License Agreement and shall be included therein, and shall be in addition
to any terms in the Agreement.


1.          DEFINITIONS



1.1 GAVI COUNTRY shall mean any country listed as eligible to receive support
from the GAVI Alliance (formerly known as the Global Alliance for Vaccines and
Immunization), as such list may be updated from to time by the GAVI Alliance.




1.2 HUMANITARIAN PURPOSES shall mean practice of PATENT RIGHTS in the prevention
or treatment of disease in humans by or on behalf of any Qualified Humanitarian
Organization (including, for clarity, practice of PATENT RIGHTS by contractors,
manufactures or distributors acting for or on behalf of such Qualified
Humanitarian Organizations on a fee-for-service, fee-for-product or charitable
basis): (a) to manufacture LICENSED PRODUCTS anywhere in the world for the sole
and express purposes of distribution and use of such LICENSED PRODUCTS in one or
more GAVI Countries, and (b) to sell or otherwise distribute LICENSED PRODUCTS
for use solely in one or more GAVI Countries; provided, however, that sales and
distribution of LICENSED PRODUCTS shall not be deemed made for Humanitarian
Purposes unless products are distributed at locally-affordable prices.



1.3               NON-GAVI COUNTRY shall mean any country that is not a GAVI
Country.



1.4 QUALIFIED HUMANITARIAN ORGANIZATION shall mean any governmentalagency,
non-governmental agency or other not-for-profit organization that has as one of
its bona fide missions to address the public health needs of underserved
populations on a not-for-profit basis. For clarity, Qualified Humanitarian
Organizations do not include non-governmental agencies and non- for-profit
organizations that are funded or established for the benefit of any for- profit
entity.



2.          Retained Rights.



2.1 HUMANITARIAN PURPOSES. Subject to the prior written approval of LICENSEE, in
its good faith sole discretion, JHU may license the TECHNOLOGY,including
LICENSED PATENT(S), to a QUALIFIED HUMANITARIAN ORGANIZATION for HUMANITARIAN
PURPOSES, provided that any such license shall be non-exclusive and shall
expressly prohibit the distribution or use of any LICENSED PRODUCT or LICENSED
SERVICE in any NON GA VI country. Prior to negotiating such license, JHU will
notify LICENSEE, who shall have the first right to directly negotiate a license
with such organization if LICENSEE chooses.

32

--------------------------------------------------------------------------------

 
3.          Sublicensing.



3.1 Without obligation, the Parties will endeavor to cooperate such that
essential medicines which may be developed under this License can be made
available in economically disadvantaged nations. If LICENSEE chooses to provide
LICENSED PRODUCTS or LICENSED SERVICES in a GAVI COUNTRY, JHU agrees to consider
reasonable requests of LICENSEE for a commensurate reduction of royalty and
sublicensing fees in circumstances  where LICENSEE demonstrates to the
satisfaction of JHU that LICENSED PRODUCTS or LICENSED SERVICES are or will be
made available in such nations at reduced cost.

33

--------------------------------------------------------------------------------



Exhibit E
KNOW-HOW






KNOW-HOW consists of two broad but diverse areas:


(a) the efficient synthesis of [18F]DCFPyL. Johns Hopkins will provide knowledge
with respect to generation of the precursor and other intermediates to the
final, radiolabeled adduct. They will also provide advice on alternative routes
to precursor and other intermediates that have been attempted or are
theoretical, as needed. That will include, for example, adaptation of the
synthesis to an automated system as might be used for a commercial product.
Johns Hopkins will share synthetic details sufficient to produce the Chemistry
Manufacturing and Controls portion of an IND application.

 
  (b) clinical implementation with a view to completion of a phase II trial.
Johns Hopkins will share clinical expertise and protocols detailing a
recommended path forward to test [18F]DCFPyL in patients with prostate cancer.
Protocols involve recommendations for whichsites to involve for enrollment,
overall study design, determining inclusion and exclusion criteria for subjects
to enroll, methods by which to assess disease status, for example, response vs.
progression, safety and PET imaging technique. Johns Hopkins will also provide
advice regarding interpretation of or added depth to published materials related
to the development of [18F]DCFPyL for human administration.
 
 
 
 
34